ICJ_181_ApplicationCERD_AZE_ARM_2022-01-21_ORD_01_NA_00_FR.txt.                                                 21 JANVIER 2022

                                                 ORDONNANCE




APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
       DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                   (AZERBAÏDJAN c. ARMÉNIE)




                          ___________




APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
             OF ALL FORMS OF RACIAL DISCRIMINATION

                    (AZERBAIJAN v. ARMENIA)




                                                21 JANUARY 2022

                                                    ORDER

                               COUR INTERNATIONALE DE JUSTICE



                                                 ANNÉE 2022
    2022
 21 janvier
Rôle général
   no 181
                                                21 janvier 2022



        APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
               DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                                     (AZERBAÏDJAN c. ARMÉNIE)



                                                ORDONNANCE



     Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
                ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
                SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; M. GAUTIER, greffier.


           La Cour internationale de Justice,

           Ainsi composée,

           Après délibéré en chambre du conseil,

          Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe 1, et 48 de son
     Règlement,

           Vu la requête déposée au Greffe de la Cour le 23 septembre 2021, par laquelle la République
     d’Azerbaïdjan a introduit une instance contre la République d’Arménie à raison de violations
     alléguées de la convention internationale du 21 décembre 1965 sur l’élimination de toutes les formes
     de discrimination raciale,

           Vu la demande en indication de mesures conservatoires présentée par la République
     d’Azerbaïdjan le 23 septembre 2021 et l’ordonnance du 7 décembre 2021 par laquelle la Cour a
     indiqué certaines mesures conservatoires ;

                                                  -2-

       Considérant que, au cours d’une réunion que la présidente de la Cour a tenue avec les agents
des Parties par liaison vidéo le 13 janvier 2022, en application de l’article 31 du Règlement, l’agent
de l’Azerbaïdjan a indiqué que les Parties étaient convenues de solliciter des délais de 12 mois,
respectivement aux fins de l’élaboration d’un mémoire par le demandeur et d’un contre-mémoire par
le défendeur ; et considérant que l’agent de l’Arménie a confirmé l’accord entre les Parties tendant à
solliciter des délais de 12 mois aux fins de la présentation des premières pièces de la procédure
écrite ;

      Compte tenu de l’accord entre les Parties,

       Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces de la procédure
écrite :

      Pour le mémoire de la République d’Azerbaïdjan, le 23 janvier 2023 ;

      Pour le contre-mémoire de la République d’Arménie, le 23 janvier 2024 ;

      Réserve la suite de la procédure.



       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le
vingt et un janvier deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République
d’Azerbaïdjan et au Gouvernement de la République d’Arménie.




                                                                       La présidente,
                                                            (Signé) Joan E. DONOGHUE.




                                                                           Le greffier,
                                                            (Signé)    Philippe GAUTIER.




                                             ___________

